 1
 2

 3

 4

 5

 6

 7

 8

 9                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
10
      KAREN D. SMITH,
11                                                       No.: 2:19-cv-00538-JCC
                                Plaintiff,
12
                                                         ORDER GRANTING STIPULATED
13               vs.                                     MOTION FOR ORDER RESETTING TRIAL
                                                         DATE
14    THE BANK OF NEW YORK MELLON
      f/k/a BANK OF NEW YORK, AS
15    TRUSTEE FOR THE BENEFIT OF THE
      CERTIFICATEHOLDERS OF THE
16    CWABS, INC. ASSET-BACKED
17    CERTIFICATES, SERIES 2007-SD1, and
      NEWREZ LLC, f/k/a NEW PENN
18    FINANCIAL LLC, d/b/a SHELLPOINT
      MORTGAGE SERVICING, LLC, MTC
19    FINANCIAL INC., d/b/a TRUSTEE
      CORPS, and MALCOLM & CISNEROS, A
20
      LAW CORPORATIION,
21
                                Defendants.
22

23

24              Based upon the stipulated motion by and between the parties to this action, through their

25   attorneys of record, and the Court having reviewed the files and records herein, it is now,

26   therefore:

27
     ORDER GRANTING STIPULATED MOTION                      P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     FOR ORDER RESETTING TRIAL DATE - 1                    1850 Skyline Tower – 10900 NE Fourth Street
     CASE NO.: 2:19-CV-00538-JCC                           Bellevue, Washington 98004-8341
                                                           TELEPHONE (425) 462-4700 FAX (425) 451-0714
     107977 115 kd17fv02jh
 1              ORDERED, ADJUDGED and DECREED that current date for the trial is stricken and
 2   reset to _______________________; it is further
 3              ORDERED, ADJUDGED and DECREED that the remaining deadlines in this case are as
 4   follows:
 5
     CASE EVENT                                         DEADLINE
 6
     Trial Briefs                                       1/14/2021
 7
     Proposed Voir Dire/Jury Instructions               1/14/2021
 8
     Proposed Pretrial Order LCR 16(e)                  1/8/2021
 9
     Plaintiff’s Pretrial Statement LCR 16(h)           11/20/2020
10
     Defendant’s Pretrial Statement LCR 16(i)           11/30/2020
11
     Engage in ADR                                      11/20/2020
12
     Dispositive Motion Deadline (90 days before        10/20/2020
13   Trial)

14   Discovery Cutoff                                   9/21/2020
     (120 days before Trial)
15
     Disclosure of expert testimony under FRCP          8/24/2020
16   26(a)(2) due

17

18

19

20
                                                ///END OF ORDER///
21

22

23

24   Submitted By:
                                                       THE LAW OFFICE OF ARTHUR ORTIZ
25   PETERSON RUSSELL KELLY
     LIVENGOOD PLLC
26
                                                       By: s/ Arthur Ortiz
27   By: s/ Michael S. DeLeo                              Arthur Ortiz, WSBA #26676

     ORDER GRANTING STIPULATED MOTION                   P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     FOR ORDER RESETTING TRIAL DATE - 2                 1850 Skyline Tower – 10900 NE Fourth Street
     CASE NO.: 2:19-CV-00538-JCC                        Bellevue, Washington 98004-8341
                                                        TELEPHONE (425) 462-4700 FAX (425) 451-0714
     107977 115 kd17fv02jh
          Michael S. DeLeo, WSBA #22037              6015 California Ave SW, Apt 203
 1        10900 NE 4th Street, Suite 1850            Seattle, WA 98136
 2        Bellevue, WA 98004                         Phone: (206) 898-5704
          Phone: (425) 462-4700                      Email: arthur@aeolegal.com
 3        E-Mail: mdeleo@prklaw.com                  Attorneys for Plaintiff
          Attorneys for Defendant MTC Financial
 4        Inc., d/b/a Trustee Corps
 5
     HENRY & DEGRAAFF, PS                         FORSBERG & UMLAUF, P.S.
 6
     By: s/ Christina L. Henry                    By: s/ A. Grant Lingg
 7      Christina L. Henry, WSBA #31273              A. Grant Lingg, WSBA #24277
        787 Maynard Ave S                            Lori W. Hurl, WSBA #40647
 8      Seattle, WA 98104                            901 Fifth Avenue, Suite 1400
 9      Phone: (206) 330-0595                        Seattle, WA 98164
        Email: chenry@hdm-legal.com                  Phone: (206) 689-8500
10      Attorneys for Plaintiff                      E-Mail: glingg@foum.law;
                                                     lhurl@foum.law
11                                                   Attorneys for Defendant Malcolm
                                                     Cisneros, A Law Corporation
12

13   DONALD G. GRANT, P.S.                        YU MOHANDESI LLP

14   By: s/ Donald G. Grant                       By: s/ Pavel Ekmekchyan
        Donald G. Grant, WSBA # 15480                Pavel Ekmekchyan, Pro Hac Vice
15      1700 Main Street, Suite 245                  Williams Idleman, Pro Hac Vice
        Washougal, WA 98671                          633 West Fifth Street, Suite 2800
16      Phone: (360) 694-8488                        Los Angeles, CA 90071
17      E-Mail: don@dongrantps.com                   Phone: (213) 418-9343
        Attorney for Defendant The Bank of New       E-Mail: pavel@yumollp.com;
18      York Mellon fka The Bank of New York,        widleman@yumollp.com
        as Trustee for the Benefit of the            Attorneys for Defendant The Bank of
19      Certificateholfers of the CWABS Inc.,        New York Mellon fka The Bank of New
        Asset-Backed Certificates, Series 2007-      York, as Trustee for the Benefit of the
20
        SD1 and NewRez LLC fka New Penn              Certificateholfers of the CWABS Inc.,
21      Financial, LLC dba Shellpoint Mortgage       Asset-Backed Certificates, Series 2007-
        Servicing                                    SD1 and NewRez LLC fka New Penn
22                                                   Financial, LLC dba Shellpoint Mortgage
                                                     Servicing
23

24

25

26

27
     ORDER GRANTING STIPULATED MOTION              P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     FOR ORDER RESETTING TRIAL DATE - 3            1850 Skyline Tower – 10900 NE Fourth Street
     CASE NO.: 2:19-CV-00538-JCC                   Bellevue, Washington 98004-8341
                                                   TELEPHONE (425) 462-4700 FAX (425) 451-0714
     107977 115 kd17fv02jh
